

114 HCON 148 IH: Expressing the sense of Congress that the Second Amendment of the Constitution of the United States protects the individual right to keep and bear arms for the purpose of self-defense and that the Second Amendment right is fully applicable to the States.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 148IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Sessions (for himself, Mr. Babin, Mr. DesJarlais, Mr. Hudson, Mr. Joyce, Mr. Harper, Mr. LaMalfa, Mr. Bishop of Utah, Mr. Rigell, Mr. Stewart, Mrs. Mimi Walters of California, Mr. Gibbs, Mr. Mica, Mr. Rodney Davis of Illinois, Mr. Hurd of Texas, Mrs. Blackburn, Mr. Franks of Arizona, Mr. Young of Iowa, Mr. Frelinghuysen, Mr. Thompson of Pennsylvania, Mr. Posey, Mr. Abraham, Mr. Byrne, Mr. Palazzo, Mr. Burgess, Mr. Whitfield, Mr. Flores, Mr. Conaway, Mr. Buck, Mrs. Miller of Michigan, Mr. Crenshaw, Mr. Webster of Florida, Mr. Renacci, Ms. Foxx, Mr. Walker, Mr. Walberg, Mr. Mooney of West Virginia, Mr. Meadows, Mr. Poe of Texas, Mr. Kline, Mr. Shimkus, Mr. Jody B. Hice of Georgia, Mr. Rooney of Florida, Mr. Ross, Mr. Gowdy, Mr. Aderholt, Mr. Cook, Mr. Farenthold, Mr. Nunes, Mr. Luetkemeyer, Mr. Simpson, Mr. Holding, Mr. Hultgren, Mr. Rouzer, Mr. Graves of Missouri, Mr. Walden, Mr. Fleming, Mr. Miller of Florida, Mr. Ribble, Mr. Hunter, Mr. Johnson of Ohio, Mr. Latta, Mr. Labrador, Mr. Stutzman, Mr. Cole, Mr. Smith of Texas, Mr. Gohmert, Mr. Marchant, Mr. Sam Johnson of Texas, Mr. Olson, Mr. Bishop of Michigan, Mr. Hardy, Mr. Russell, Mr. Zinke, Mr. Young of Alaska, Mr. Newhouse, Mr. Collins of Georgia, Mr. Crawford, Mr. Kelly of Pennsylvania, Mr. Pearce, Mr. Issa, Mrs. Lummis, Mr. Rokita, Mr. Rothfus, Mr. Emmer of Minnesota, Mr. Palmer, Mr. Allen, Mr. Valadao, Mr. Ratcliffe, Mr. Yoho, Mrs. Hartzler, Mr. Salmon, Mr. Loudermilk, Mr. Gibson, Mr. Brat, Mr. Denham, and Mr. Boustany) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of Congress that the Second Amendment of the Constitution of the United States
			 protects the individual right to keep and bear arms for the purpose of
			 self-defense and that the Second Amendment right is fully applicable to
			 the States.
	
 That it is the sense of Congress that the Second Amendment of the Constitution of the United States protects the individual right to keep and bear arms for the purpose of self-defense and that the Second Amendment right is fully applicable to the States.
		